DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are incomplete for omitting essential elements and/or cooperative relationships, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements and/or relationships include particular structural and/or functional language directed to: (claim 1) it is unclear in the context of the claim language what exactly constitutes “across from the notch”; (claim 1) in “outside drive assembly”, it is unclear in the context of the claim language what represents an outside orientation since an outside and/or inside orientation have not been adequately defined (outside to what?); (claim 1) it is unclear exactly what element “thereof” is intended to refer to in the context of the claim language; (claim 1) it is unclear exactly what is meant by “the control lug selectively engagable with the notch or the arcuate slot” in the context of the claim language; (claim 1) it is unclear in the context of the claim language if “moveably coupled” refers to slideable or pivotable movement; (claim 1) it is unclear what structurally and functionally constitutes non-clutching and clutching configurations in the context of the claim language (how, in what way, and by what means are these configurations achieved?); (claim 1) in “when the lock control lug is engaged… arcuate slot”, it is unclear what structurally and functionally constitutes “engaged” in the context of the claim language; (claim 1) a lock assembly is set forth, but no locking function and operation can be determined from the claim language; (claim 1) it is unclear in the context of the claim language how and in what ways the various elements of the claim function together to achieve a particular aim of the locking assembly.  
Several of the remaining claims have the same or similar types of 112 issues as above.  Additionally, the functional purposes of numerous limitations in the remaining claims is unclear in the context of these claims.  For instance, the functional purpose of the visual indicators of claim 6 is unclear in the context of the claim language. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-23, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferreira Sanchez et al., US Patent Application Publication 2008/0011030A1.  As in claim 1, a lock assembly comprising an outer housing 10 positionable adjacent an outer surface of a door; an aperture formed through the outer housing (figure 3); a notch formed in an inner surface of the outer housing adjacent the aperture (see figures 4 where 34 engages with 33 through what is broadly considered a notch of the outer housing); an arcuate slot (including 26) formed in the inner surface of the outer housing adjacent the aperture and across from the notch; an outside drive assembly 18 coupled to the outer housing with a portion thereof positioned through the aperture; what is broadly considered a lock control lug 16 moveably coupled with the outside drive assembly, the lock control lug selectively engageable with the notch or the arcuate slot of the outer housing (see figure 4); and an outer lever (including 6, as conventional) connected to the outside drive assembly; and wherein the outer lever, as best understood, is at least broadly considered in a non-clutching configuration when the lock control lug is engaged with the notch, and the outer lever is in a clutching configuration when the lock control lug is engaged with the arcuate slot (see figure 7).  As in claim 2, the notch and the arcuate slot are positioned approximately 180 degrees from one another about the aperture.  As in claim 3, as best understood, the outside drive assembly is converted between the clutching and the non-clutching configurations when the outer housing is rotated approximately 180 degrees relative to the outside drive assembly.  As in claim 4, a width of the notch is approximately the same as a width of a portion of the lock control lug (at 33).  As in claim 5, a width of the arcuate slot is wider than the lock control lug and defines an angle of rotation of the outer lever in a locked state.  As in claim 6, a visual indicator is broadly considered formed on the inner surface of the outer housing.  As in claim 7, as best understood, the visual indicator corresponds to one of either the clutching configuration or the non-clutching configuration.  As in claim 8, the outside drive assembly includes a flange with a port formed therethrough, as conventional.  As in claim 9, as best understood, the visual indicator is aligned with the port when the outside drive assembly is assembled with the outer housing.  As in claim 10, the visual indicator can be viewed through the port of the outside drive assembly.  As in claim 11, the visual indicator includes one or more of an alpha numeric character, a symbol, and/or an open pocket (at least an open pocket, broadly).  As in claim 12, the outside drive assembly is removably connected to the outer housing via fastening means, as convenational.  As in claim 13, the outer housing has an outer wall and an inner wall; wherein the notch is formed in a first portion of the inner wall of the outer housing; wherein the arcuate slot is formed in a second portion of the inner wall of the outer housing, and is positioned approximately 180 degrees from the notch; and Response to Restriction RequirementApplication Serial No. 16/002,591Page 3 of 6wherein the outside drive assembly is in the clutching configuration when the lock control lug is engaged with the arcuate slot, and is in the non-clutching configuration when the lock control lug is engaged with the notch.  As in claim 14, a visual indicator formed on the inner wall of the outer housing constructed to indicate whether the lock assembly is in a clutching configuration or a nonclutching configuration.  As in claim 15, a flange extending from the outside drive assembly and connectable to the outer housing.  As in claim 16, the flange of the outside drive assembly includes a port configured to align with the visual indicator on the outer housing. As in claim 17, the visual indicator includes at least one of an alpha numeric character, a symbol, and/or an open pocket.  As in claim 18, an outside lever spindle extending from the outside drive assembly.  As in claim 19, the outer lever handle is connected to the outside lever spindle.  As in claim 20, the outer lever pivots relative to the outer housing in the clutching configuration and is fixed relative to the outer housing in the non-clutching configuration in a locked state.  As in claim 21, a method for converting the lock assembly between a clutching orientation and a non-clutching orientation, the method comprising forming a notch in an inner wall of an outer housing; forming an elongate arcuate slot in the inner wall of the spring cage housing, the notch and the elongate slot positioned on opposing sides of a through aperture formed in the spring cage housing; assembling an outside drive assembly with the outer housing; inserting the lock control lug operably coupled with the outside drive assembly into one of the notch and the arcuate slot of the outer housing wherein engagement of the lock control lug with the notch defines a non-clutching orientation and engagement of the lock control lug with the arcuate slot defines a clutching orientation of the outside drive assembly; and rotating the outer spring cage housing approximately 180 degrees relative to the outside drive assembly such that the lock control lug engages with the other of the notch and the arcuate slot to convert the orientation of the lock assembly. As in claim 22, placing a visual indicator on the outer housing to display the orientation of the outside drive assembly.  As in claim 23, forming a port in a portion of the outside drive assembly that aligns with the visual indicator of the outer housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/Primary Examiner, Art Unit 3675